       Case 2:19-cv-01085-KRS-CG Document 7 Filed 06/17/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

              Plaintiff,                                       CV No. 19-1085 KRS/CG

v.

MAVERICK MOSSBERG SHOTGUN,
12 GAUGE, SERIAL No. MV75318M, et al.,

              Defendants.

                               ORDER TO SHOW CAUSE

       THIS MATTER is before the Court upon review of the record. On March 12,

2020, the United States filed a Notice of Publication, (Doc. 6). No further action has

been taken to move this case forward, and more than 90 days have now elapsed. See

D.N.M. LR-Civ. 41.1 (“A civil action may be dismissed if, for a period of ninety (90) days,

no steps are taken to move the case forward.”).

       IT IS THEREFORE ORDERED that on or before June 29, 2020, the United

States shall show cause why this case should not be dismissed for want of prosecution

or take the necessary action to continue prosecuting this action.

       IT IS SO ORDERED.

                                   _____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
